              Case 2:19-cv-00199-RSL Document 183 Filed 09/30/20 Page 1 of 2




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
     individually and on behalf of all others similarly
 8   situated,
 9
                             Plaintiffs,
10
            v.
11

12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH GAMES,
13   INC., a Washington corporation.
14
                             Defendants.
15
     MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
16   on behalf of all others similarly situated,

17
                             Plaintiff,                   EMERGENCY INJUNCTION
18
            v.
19

20   BIG FISH GAMES, INC., a Washington
     corporation; ARISTOCRAT TECHNOLOGIES
21
     INC., a Nevada corporation; ARISTOCRAT
22   LEISURE LIMITED, an Australian corporation;
     and CHURCHILL DOWNS INCORPORATED,
23
     a Kentucky corporation,
24
                             Defendants.
25

26

27
                                                                  T OUSLEY B RAIN S TEPHENS PLLC
      EMERGENCY INJUNCTION                                            1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - i                               Seattle, Washington 98101-4416
                                                                   Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:19-cv-00199-RSL Document 183 Filed 09/30/20 Page 2 of 2




 1          This matter came before the Court upon Plaintiffs’ Unopposed Motions for Emergency

 2   Injunction Pursuant to 28 U.S.C. § 1651. Having considered the motion, the Court GRANTS the

 3   motions and ORDERS as follows:

 4          By October 2, 2020 at 5:00 p.m. PDT, VeriSign shall:

 5                  a.      Disable the Challenged Domain Name, through a registry hold, making it

 6                          inactive; and

 7                  b.      Impose a registry lock on the Challenged Domain Name to prevent any

 8                          modifications or transfer of the Challenged Domain Name during the

 9                          pendency of this litigation.

10

11   IT IS SO ORDERED.

12

13          DATED this 30th day of September, 2020.

14

15                                                 ROBERT S. LASNIK
                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      EMERGENCY INJUNCTION                                             1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - 1                                Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
